Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4 in Figs. 12-16 in the reply filed on 8/15/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.


DETAILED ACTION
	This is the first action on the merits for application 16/856625.  Claims 1-20 are currently pending in this application. Claims 1-17 are under examination.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first and second arm" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first and second arm" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FUKUDA (6,162,140) 

Regarding Claim 1, FUKUDA teaches An electromechanical rear derailleur (10) for coaxial mounting on a rear wheel axis of a bicycle, comprising: a base member (44)(56), the base member releasably mounted on a bicycle frame; a movable member (158); a chain guiding arrangement (190) connected to the movable member (158) for rotation about an axis of rotation; a pivot mechanism connecting the base member to the movable member such that the movable member is movable relative to the base member (44)(56); and an electromechanical drive (56) for driving the pivot mechanism, wherein the base member (44)(56) includes a first connection end and a second connection end, the first connection end (48) for coaxial mounting on the rear wheel axis, and the second connection end (150)(112) for coupling with the pivot mechanism.

Regarding Claim 2, FUKUDA teaches wherein the first connection end (48) of the base member (44)(56) is connected to the base member (44)(56) in a rotationally secure manner, and formed in one piece therewith.

Regarding Claim 3, FUKUDA teaches wherein the first connection end (48) has at least one arm with a centring opening.

Regarding Claim 6, FUKUDA teaches wherein the second connection end (150)(112) of the base member (44)(56) has a first pin receiver for a first pivot pin (100) of the pivot mechanism and a second pin receiver for a second pivot pin (150) of the pivot mechanism.

Regarding Claim 8, FUKUDA teaches wherein the first and second pin receivers are each oriented at an angle relative to the rear wheel axis (Figs. 1, 2).

Regarding Claim 9, FUKUDA teaches further comprising: an adapter (52)(32), wherein the adapter connects the base member to the bicycle frame, the adapter includes a screw connection, the screw connection being a bolt (32) with an external thread and a nut (52) with an internal thread.

Regarding Claim 10, FUKUDA teaches wherein the electromechanical drive (56) is arranged in a first region of the base member.

Regarding Claim 11, FUKUDA teaches wherein the electromechanical drive is a worm gear (290), and a motor-operated worm (290) thereof is arranged in part in the first region of the base member, and cooperates with a worm wheel (804) on the pivot mechanism (94)(130).

Regarding Claim 12, FUKUDA teaches wherein the electromechanical drive (262) is received in a gear housing (56a)(56b), and the base member (44)(56) defines a housing cavity in which the gear housing is arranged at least in part.

Regarding Claim 13, FUKUDA teaches wherein the base member is in a multi-part form and includes at least a first base sub-member (44) for mounting on a bicycle frame and a second base sub-member (60) for mounting on the first base sub-member, and the housing cavity (56) is defined between the first and second base sub-member.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA (6,162,140) in view of CHAMBERLAIN (2004/0254038)

Regarding Claim 4, HARRIS does not teach wherein the first connection end (48) of the base member (44)(56) has a first arm and a second arm arranged spaced apart from one another in the axial direction, the first arm has a first centring opening, and the second arm has a second centring opening.
CHAMBERLAIN teaches wherein the first connection end of the base member has a first arm (66)(80) and a second arm (110) arranged spaced apart from one another in the axial direction, the first arm has a first centring opening, and the second arm has a second centring opening.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in FUKUDA to have the derailleur mount in in CHAMBERLAIN to secure a derailleur for a bicycle frame having rear axle clamps.

Regarding Claim 5, HARRIS as modified teaches wherein, in the mounted state, the first arm (CHAMBERLAIN 66, 80) is located on an axial inner side of the bicycle frame and the second arm (CHAMBERLAIN 110) is located on an axial outer side of the bicycle frame.

Regarding Claim 14, FUKUDA does not teach wherein the first base sub-member (44) comprises the first connection end of the base member having the first arm and the second arm.
CHAMBERLAIN teaches wherein the first base sub-member comprises the first connection end of the base member having the first arm (CHAMBERLAIN 66, 80) and the second arm (CHAMBERLAIN 110).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in FUKUDA to have the derailleur mount in in CHAMBERLAIN to secure a derailleur for a bicycle frame having rear axle clamps.



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA (6,162,140) in view of ANDO (5,624,335)

Regarding Claim 7, FUKUDA does not teach wherein the first pin receiver and the second pin receiver are each oriented substantially orthogonally to the rear wheel axis.
ANDO teaches wherein the first pin receiver (20b) and the second pin receiver (19b) are each oriented substantially orthogonally to the rear wheel axis.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in FUKUDA to have the pin receiver orientation in ANDO to create a compact derailleur member which projects less transversely.



Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 15, FUKUDA as modified further comprising: a power source having a midplane that runs between the first arm and the second arm of the base member, and the midplane of the power source, in the state mounted on the bicycle frame, lies approximately in a plane with a right dropout.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654